Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jevon Anthony Ward appeals the district court’s order denying his self-styled “Motion for Court to Request that the United States Attorney Consider Exercising [its] Discretion by Withdrawing Additional 18 U.S.C. § 924(c) of Movant’s Conviction.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Ward, No. 5:02-er-00034-BO-l (E.D.N.C. Mar. 27, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.